Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of the antibody Hum231#2w in response to species election requirement in the reply filed on 03/03/2021 is acknowledged. The sequence associated with the antibody include SEQ ID NOS: 13-18, 206, 208, 567, and 576. 
2. Claims 206-225 are pending. Claims 206-209 and 211 are currently under consideration. Claims 210 and 212-225 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
 
Information Disclosure Statement
3. The information disclosure statements filed on 07/16/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 01/15/2020 are accepted by the Examiner.


Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
5. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

6. Claims 206-209 and 211 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10.577,426 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1-21 of US Patent No. 10.577,426 B2 are drawn to an isolated nucleic acid molecule encoding a VH comprising the amino acid sequence of SEQ ID NO: 206 and/or a VL comprising the amino acid sequence of SEQ ID NO: 208. On the other hand, claims 206-209 and 211 are drawn to isolated nucleic acid molecule encoding a VH and/or a VL of an antibody that specifically binds to human GITR, wherein the human GITR comprises residues 26- 241 of SEQ ID NO: 701, and wherein the antibody binds to  at least one of amino  acid  residues  62 and 63 of SEQ ID NO: 701.
The claims 206-209 and 211 of the present application are broader than claims 1-21 of US Patent No. 10.577,426 B2. Thus, claims 1-21 of US Patent No. 10.577,426 


Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

7. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 206-209 and 211 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional 
Claims 206-208 are drawn to an isolated nucleic acid molecule encoding a VH and/or a VL of an antibody that specifically binds to human GITR,  wherein the human  GITR comprises  residues  26- 241 of SEQ ID NO: 701, and wherein the antibody  binds to  at least one of amino  acid  residues  62 and 63 of SEQ ID NO: 701. The claims does not recite a defined nucleic acid molecule nor a defined amino acid sequences of the anti-human GITR antibody encoded by the nucleic acid molecule. It is known that antibodies that bind to the same epitopes have different structures. Claim 209 is drawn to an isolated nucleic acid molecule encoding a VH and/or a VL of an antibody that specifically binds to human GITR and encompasses a huge genus of nucleic acid molecules that encode a huge genus of antibodies that binds to human GITR. Claim 211 is drawn to an isolated nucleic acid molecule encoding a VH and/or a VL of an antibody that specifically binds to human GITR, wherein the antibody comprises a random combination of three CDRs of VH and three CDR3 of VL. The specification discloses the amino acid sequences of VL CDR1, CDR2, and CDR3 (Table 1) and the amino acid sequences of VH CDR1, CDR2, and CDR3 (Table 2) of 131 antibodies. However, such a disclosure is insufficient to support the scope of the instantly claimed antibodies. 
Vas-Cath Inc. v Mahurkar, 19 USPQ2d 1111 (Fed. Cir.1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purpose of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). See Vas-Cath at page 1116). Adequate written description requires more than a mere statement that it is part of the invention are reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir.1991).
An adequate written description of a chemical invention “requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir.2004); Regents of the Univ. of Cal. V. Eli Lilly & Co., Inc., 119 F.3d 1559, 1556 (Fed. Cir.1997); Fiers v. Revel, 984F.2d 1164, 1171 (Fed. Cir.1993). “A description of what a material does, rather than of what it is, usually does not suffice.” Rochester, 358F.3d at 923; Eli Lilly, 119 F.3d at 1568. In addition, possession of a genus “may be achieved by means of a recitation of a representative number of [compounds]…falling within the scope of the genus.” Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 f. 3d at 927. 
Due to the breadth of the genus of anti-GITR antibody, and lack of the definitive structural feature of the genus that is critical for the GITR binding activity, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the genus of the antibodies and thus the nucleic acid molecules encoding the antibodies.   

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10. Claims 209 and 211 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2012/0141501 A1 (Pub. Date: Jun. 7, 2012).
US 2012/0141501 A1 teach an antibody that comprises a light chain variable region CDR1 comprising the amino acid sequence of SEQ ID NO: 16,  a light chain variable region CDR2 comprising the amino acid sequence of SEQ ID NO: 18, and  a light chain variable region CDR3 comprising the amino acid sequence of SEQ ID NO: 20 (page 4, bottom of left column to top of right column), which correspond to the instant application’s VL CDR1 of SEQ ID NO: 16, VLCDR2 of SEQ ID NO: 17, and VL CDR3 of SEQ ID NO: 18, respectively. US 2012/0141501 A1 also teaches a nucleic acid molecule encoding a full length antibody, or a portion of the antibody (page 10, [0109]; page 11, [0113]).Please note the use of the language “and/or” in claims 209 and 211. Therefore, the teachings of US 2012/0141501 A1 meet the limitations of claims 209 and 211.  

Claim Objections 
11. Claim 211 is objected because (i).  it depends from non-elected claim 210; and (ii). recites non-elected subject matter (antibodies). 

Conclusion
12. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      March 8, 2021